Exhibit 10.5

Executive Retention and Severance Agreement

This Executive Retention and Severance Agreement (the “Agreement”) is made and
entered into as of February 24, 2003 (the “Effective Date”), by and between
Fresh Del Monte Produce Inc., (the “Company”) and Hani El-Naffy (the
“Executive”).

RECITALS

The following statements are true and correct:

As of the Effective Date, the Executive serves the Company as its President and
Chief Operating Officer and Board Member (Director).

The purpose of this Agreement is (i) to encourage Executive to remain in the
employ of the Company, presently as its President and Chief Operating Officer
and Board Member (Director) and to continue to devote Executive’s full attention
to the success of the Company and (ii) to provide specified benefits to
Executive in the event of a Termination Upon Change of Control or a Termination
(Without Cause) in Absence of Change of Control, as such terms are defined in
this Agreement.

Executive also acknowledges he is employed by the Company in a confidential
relationship wherein Executive, in the course of his employment with the
Company, has and will continue to become familiar with and aware of information
as to the Company’s specific manner of doing business, including the processes,
techniques and trade secrets utilized by the Company and future plans with
respect thereto, all of which has been and will be established and maintained at
great expense to the Company. This information is a trade secret and constitutes
the valuable goodwill of the Company. The Company desires that Employee maintain
the confidentiality of this information.

Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

1. Termination Upon Change of Control.

In the event of Executive’s Termination Upon a Change of Control, provided that
Executive complies with the provisions of this Agreement, Executive shall
receive the following payments and benefits:

1.1 Accrued Salary and Vacation, and Benefits. Executive shall receive all
salary and accrued vacation (less applicable withholding) earned through the
conclusion of the transition period (or termination date if there is no
transition period requested by the Company), and the benefits, if any, under
Company benefit plans to which Executive may be entitled pursuant to the terms
of such plans. The Company shall pay 100% of the Executive’s medical premiums
for the same or reasonably equivalent medical coverage he had on the date of his
termination for a period until Executive becomes eligible for medical insurance
coverage at a new employer or until his own and his spouse’s death if Executive
is not able to or did not secure employment where reasonably equivalent medical
coverage he had on the date of his termination has been provided.



--------------------------------------------------------------------------------

1.2 Cash Severance Payment. Executive shall receive a lump sum payment equal to
the sum of (A) three (3) times annual base salary plus (B) the lower of
$7,000,000 (Seven Million US Dollars) or three (3) times the average annual cash
bonus paid in respect to the immediate past three (3) fiscal years, paid within
five (5) business days after the conclusion of the transition period (or after
the termination date if there is no transition period requested by the Company).
The above referenced cash severance payment shall be “grossed-up” such that
taxes customarily due shall be paid by the Company.

1.3 Cash Bonus Payment. Executive shall receive a payment in an amount equal to
a pro rata portion of Executive’s bonus through the quarter period that
Executive is employed by the Company during such year. Calculation of bonus will
be based on the corresponding results of earnings through the full quarter
period during which Executive is terminated (even if Executive was not employed
through the full quarter period when termination occurred). The Cash Bonus
Payment, if any, shall be paid in a lump sum within 90 days after the end of the
quarter period in which Executive’s termination date occurs. Payments under this
section shall be less applicable withholding.

The Severance Payment and benefits provided for in this Section 1 shall be in
lieu of any other severance or termination pay, compensation or payment to which
the Executive may be entitled under any Company severance or termination plan,
program, practice or arrangement.

2. Termination (Without Cause) in Absence of Change of Control.

In the event of Executive’s Termination in Absence of a Change of Control, and
without cause, provided that Executive complies with the provisions of this
Agreement and performs the transition services that the Company may request,
Executive shall receive the following payments and benefits:

2.1 Basic Severance Compensation. Executive shall receive all salary and accrued
vacation (less applicable withholding) earned through the conclusion of the
transition period (or termination date if there is no transition period
requested by the Company), and the benefits, if any, under Company benefit plans
to which Executive may be entitled pursuant to the terms of such plans. In
addition, the Company shall pay 100% of the Executive’s medical premiums for the
same or reasonably equivalent medical coverage he had on the date of his
termination for a period until Executive becomes eligible for medical insurance
coverage at a new employer or until his own and his spouse’s death if Executive
is not able to or did not secure employment where reasonably equivalent medical
coverage he had on the date of his termination has been provided.



--------------------------------------------------------------------------------

2.2 Cash Severance Payment. Executive shall receive a lump sum payment equal to
the sum of (A) two (2) times annual base salary plus (B) the lower of $3,000,000
(Three Million US Dollars) or two (2) times the average annual cash bonus paid
in respect to the immediate past three full fiscal years, paid within five
(5) business days after the conclusion of the transition period (or after the
termination date if there is no transition period requested by the Company). The
above referenced cash severance payment shall be “grossed-up” such that taxes
customarily due shall be paid by the Company.

2.3 Cash Bonus Payment. Executive shall receive a payment in an amount equal to
a pro rata portion of Executive’s bonus through the quarter period that
Executive is employed by the Company during such year. Calculation of bonus will
be based on the corresponding results of earnings through the full quarter
period during which Executive is terminated (even if Executive was not employed
through the full quarter period when termination occurred). The Cash Bonus
Payment, if any, shall be paid in a lump sum within 90 days after the end of the
quarter period in which Executive’s termination date occurs. Payments under this
section shall be less applicable withholding.

The Severance Payment and benefits provided for in this Section 2 shall be in
lieu of any other severance or termination pay, compensation or payment to which
the Executive may be entitled under any Company severance or termination plan,
program, practice or arrangement.

3. Termination With Cause.

In the event of Executive’s termination with cause, the Company shall not be
obligated to make any severance payments, or provide any severance benefits.



--------------------------------------------------------------------------------

4. Definitions.

Terms used in this Agreement shall have the meanings set forth in this
Section 3.

4.1 “Cause” means (a) Executive’s willful and continued failure to perform
substantially his duties with the Company (other than any such failure resulting
from incapacity due to documented physical or mental illness) and specifically
excluding any failure by Executive, after reasonable efforts to meet performance
expectations, for thirty (30) days after a written demand for substantial
performance is delivered to Executive by the incumbent Chairman of the Board
which specifically identifies the manner in which the Chairman (of the Board)
believes that Executive has not adequately performed his duties, or (b) a
material, willful breach committed in bad faith of the Company’s Code of Conduct
and Business Ethics policy, or (c) indictment or conviction of a felony based
upon a crime. For purposes of this provision, no act or failure to act, on the
part of Executive, shall be considered as “willful” unless it is done, or
omitted to be done, by Executive in bad faith without reasonable belief that
Executive’s action or omission was in the best interests of the Company.

4.2 “Change of Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than IAT Group, Inc., a trustee or other fiduciary
holding securities of the Company under an employee benefit plan of the Company,
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of (A) the outstanding shares of common stock of the Company or
(B) the combined voting power of the Company’s then-outstanding securities;
(b) the Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidation; (c) the sale or disposition of
all or substantially all of the Company’s assets (or consummation of any
transaction, or series of related transactions, having similar effect), unless
at least fifty (50%) percent of the combined voting power of the voting
securities of the entity acquiring those assets is held by persons who held the
voting securities of the Company immediate prior to such transaction or series
of transactions; (d) there occurs a change in the composition of the Board of
Directors of the Company as of change of control date and within a two-year
period therefrom, as a result of which fewer



--------------------------------------------------------------------------------

than a majority of the directors are Incumbent Directors; (e) the dissolution or
liquidation of the Company, unless after such liquidation or dissolution all or
substantially all of the assets of the Company are held in an entity at least
fifty (50%) percent of the combined voting power of the voting securities of
which is held by persons who held the voting securities of the Company
immediately prior to such liquidation or dissolution; (f) when the incumbent
Chairman ceases to occupy the position of Chairman of the Board; or (g) any
transaction or series of related transactions that has the substantial effect of
any one or more of the foregoing.

4.3 “Company” means Fresh Del Monte Produce Inc., any successor thereto and,
following a Change of Control, any successor or owner of substantially all the
business and/or assets of Fresh Del Monte Produce Inc.

4.4 “Good Reason” means the occurrence of any of the following conditions,
without Executive’s consent and which condition is not cured by the Company
within thirty (30) days after notice by Executive specifying the condition: (a)
a reduction or change by the Company of Executive’s status, title, duties,
responsibilities, authority or reporting relationship such that Executive no
longer serves in a substantive, senior executive role for the Company comparable
in stature to Executive’s current role as of date of execution of this
agreement, or no longer reports to the incumbent Chairman and Chief Executive
Officer of the Company or a reduction or change in the composition of executives
reporting to him, all of which, in the Executive’s reasonable judgment,
represents an adverse change from his status, title, position or
responsibilities, authority or reporting relationship; (b) a reduction in
Executive’s base salary or the reduction of the percentage basis of his annual
bonus payment, provided that a reduction in base salary that is the result of a
general reduction in salary in an amount similar to reductions for other
similarly situated Company executives shall not constitute “Good Reason”; (c) a
reduction in benefits (other than future option grants), provided that a
reduction in benefits that is the result of a general reduction in benefits in
an amount similar to reductions for other similarly situated Company employees
shall not constitute “Good Reason”; (d) the Company’s requiring Executive to be
based at any office or location more than 50 miles from the Company’s
headquarters in Coral Gables, Florida; (e) a material breach by the Company of
the terms of this Agreement.

4.5 “Disability” means the inability to engage in the performance of Executive’s
duties by reason of a physical or mental impairment which constitutes a
permanent and total disability in the documented opinion of a qualified
physician.



--------------------------------------------------------------------------------

4.6 “Incumbent Director” means a director who either (1) is a director of the
Company as of the Effective Date, or (2) is elected, or nominated for election,
to the Board of Directors of the Company with the affirmative votes of at least
a majority of the Incumbent Directors at the time of such election or
nomination, but (3) was not elected or nominated in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.

4.7 “Termination (Without Cause) in Absence of Change of Control” means: a) any
termination of employment of Executive by the Company without Cause (i) that
occurs prior to the date that the Company first publicly announces it has
entered into a definitive agreement or that the Company’s board of directors has
endorsed a tender offer for the Company’s stock that in either case if
consummated would result in a Change of Control (even though consummation is
subject to approval or requisite tender by the Company’s stockholders and other
conditions and contingencies), (ii) that occurs after the Company announces that
any definitive agreement or tender offer referred to in clause (i) has been
terminated and before it announces it has entered into another such definitive
agreement or the board has endorsed another tender offer , or (iii) that occurs
more than twelve (12) months following the consummation of any transaction or
series of related transactions that result in a Change of Control; or (b) any
resignation by Executive based on “Good Reason” that occurs within one-hundred
and eighty (180) days following the occurrence of one of the conditions that
constitutes “Good Reason”, but only where such “Good Reason” occurs: (i) prior
to the date that the Company first publicly announces it has entered into a
definitive agreement or that the Company’s board of directors has endorsed a
tender offer for the Company’s stock that if consummated would result in a
Change of Control (even though consummation is subject to approval or requisite
tender by the Company’s stockholders and other conditions and contingencies),
(ii) after the Company announces that any definitive agreement or tender offer
referred to in clause (i) has been terminated and before it announces it has
entered into another such definitive agreement or the board has endorsed another
tender offer, (iii) more than twelve (12) months following the consummation of
any transaction or series of related transactions that result in a Change of
Control; or (iv) at any other time in Executive’s employment.

Notwithstanding anything to the contrary herein, the term “Termination (Without
Cause) in Absence of Change of Control” shall not include termination of the
employment of Executive (1) by the Company for Cause; (2) as a result of the
voluntary termination of employment by Executive for reasons other than “Good
Reason”; or (3) that is a “Termination Upon a Change of Control.”



--------------------------------------------------------------------------------

4.8 “Termination Upon Change of Control” means (a) any termination of the
employment of Executive by the Company without Cause during the period
commencing on or after the date

that the Company first publicly announces that it has signed a definitive
agreement or that the Company’s board of directors has endorsed a tender offer
for the Company’s stock that in either case when consummated would result in a
Change of Control (even though consummation is subject to approval or requisite
tender by the Company’s stockholders and other conditions and contingencies) and
ending at the earlier of the date on which the Company publicly announces that
such definitive agreement or tender offer has been terminated without a Change
of Control or on the date which is twelve (12) months following the consummation
of any transaction or series of transactions that results in a Change of
Control; or (b) any resignation by Executive based on “Good Reason” where
(i) such Diminution of Responsibilities occurs during the period commencing on
or after the date that the Company first publicly announces that it has signed a
definitive agreement that when consummated would result in a Change of Control
(even though consummation is subject to approval or requisite tender by the
Company’s stockholders and other conditions and contingencies) and ending on the
date which is twelve (12) months following the consummation of the transaction
or series of transactions that results in the Change of Control, and (ii) such
resignation occurs within one-hundred and eighty (180) days following such “Good
Reason” or (c) as stated in Section 4.2.

Notwithstanding anything to the contrary herein, the term “Termination Upon
Change of Control” shall not include any termination of the employment of
Executive (1) by the Company for Cause; (2) as a result of the voluntary
termination of employment by Executive other than for “Good Reason; or (3) that
is a “Termination (Without Cause) in Absence of Change of Control.”

5. Excise Tax.

5.1 Reimbursement of Excise Tax. If, due to the benefits provided under this
Agreement, Executive is subject to any excise tax due to characterization of any
amount payable hereunder as excess parachute payments pursuant to Sections 280G
and 4999 of the Internal Revenue Code of 1986, as amended ( the “Code”), the
Company will “gross-up” the amount payable to Executive (including gross-ups for
additional income and excise taxes) such that the net amount realizable by
Executive is the same as if there were no such excise taxes or income taxes.



--------------------------------------------------------------------------------

5.2 Determination by Independent Public Accountants. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 5 shall be made in writing by independent public accountants agreed to
by the Company and the Executive, (the “Accountants”), whose determination shall
be conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 5, the Accountants
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make the required determinations. The Company shall bear all
fees and expenses the Accountants may reasonably charge in connection with the
services contemplated by this Section 5.

6. No Other Benefits; Release; Transition Period; Termination Under Other
Circumstances.

6.1 No Other Benefits Payable. Executive shall be entitled to no other
compensation, benefits, or other payments from the Company as a result of any
termination of employment other than benefits as defined in this agreement.

6.2 Release of Claims. The Company’s payment of the cash severance, cash
bonuses, accelerated vesting of stock awards, and other benefits within this
Agreement will be conditioned upon the delivery by Executive of a signed,
non-revocable, general release of known and unknown claims Executive may have
against the Company in a form satisfactory to the Company.

6.3 Transition Period. In the event of Executive’s Termination Upon a Change of
Control or Termination (Without Cause) in Absence of a Change of Control, the
Company shall have the right exercisable by notice to Executive given at any
time prior to ten (10) days after the effective date of such termination to
request that Executive remain employed by the Company for such period following
such termination as the Company may elect, but in no event longer than 180 days
following the effective date of such termination. Executive has the option to
agree or decline to such transition period (by giving notice to the Company
within five (5) days after the Company’s notice to Executive), then during such
period that Executive agrees to stay, Executive shall remain a full time
employee of the Company at the rate of compensation and with the same benefits
as in effect on the date of his termination, shall perform such duties
consistent with his prior responsibilities as the Company shall reasonably
request, including services designed to transition his duties and
responsibilities to one or more replacements, and at the conclusion of the
transition period shall receive the benefits provided in this Agreement as the
case may be. If the Company requests a transition



--------------------------------------------------------------------------------

period as provided above and Executive does not agree to it, Executive shall
receive the benefit of Section 1 or 2 (computed through the date of
termination). The Company need not request a transition period, in which case
Executive shall receive the benefit of Section 1 or Section 2, as the case may
be, and the other provisions of this Agreement based on the date of actual
termination. The Company shall have the right at any time to terminate Executive
during the transition period, in which case Executive shall be entitled to the
benefits of Section 1 or Section 2, as the case may be. Executive shall have the
right to terminate his employment at any time during the transition period. In
the case of Executive’s death or Disability during the transition period, he
shall be deemed to have completed the transition period service for the full
period requested.

6.4 Termination Under Other Circumstances. In the event of Executive’s
termination for Cause, or any resignation by Executive that does not constitute
a Termination Upon a Change of Control as referred to in Section 1 or a
Termination (Without Cause) in Absence of Change of Control as referred to in
Section 2, the Company’s sole financial obligations to Executive shall be to pay
to Executive all salary, cash bonus and accrued vacation (less applicable
withholding) earned through the effective date of Executive’s termination or
resignation, to honor Executive’s vested options (if any), and to provide the
benefits, if any, under the Company’s benefit plans to which Executive may be
entitled pursuant to the terms of such plans. In the event of a termination of
Executive’s employment (1) by the Company as a result of the Disability of
Executive or (2) as a result of the death of Executive, Executive (or
Executive’s estate) shall be entitled to the benefits of Section 2.

7. Proprietary and Confidential Information.

Executive agrees to continue to abide by the terms and conditions of the
Company’s general policies regarding confidentiality and/or proprietary rights.
The Executive further agrees that he will not, at any time during and after his
employment, make use of or divulge to any person, firm or corporation, any trade
or business secret, process, method or means, or any confidential information
concerning the business or policies of the Company, which he may have learned in
connection with his employment. For purposes of this Agreement, a “trade or
business secret, process, method or means, or any other confidential
information” shall mean and include written information treated as confidential
or a trade secret by the Company. The Executive’s obligation under this
Section 7 shall not apply to any information which is known publicly; is in the
public domain or hereafter enters the public domain without the fault of the
Executive.



--------------------------------------------------------------------------------

8. Agreement Not to Solicit.

If Company performs its obligations to deliver the severance payments and
benefits set forth in Sections 1 or 2 of this Agreement, then for a period of
two (2) years after Executive’s termination of employment, Executive will not
solicit or seek to induce any employee, distributor, vendor, representative or
customer of the Company to discontinue that person’s or entity’s relationship
with or to the Company.

9. Nondisparagement.

The Executive agrees not to issue, circulate, publish or utter any false or
disparaging statements, remarks or rumors about the Company or its shareholders
unless giving truthful testimony under subpoena.

10. Conflict in Benefits.

This Agreement shall supersede all prior arrangements, whether written or oral,
and understandings regarding Executive’s severance and shall be the exclusive
agreement for the determination of any compensation or payment due to Executive
from Company as a result of Executive’s Termination upon Change of Control or
Termination (Without Cause) in Absence of Change of Control. In the event of any
conflict in the benefits due, the provisions of this Agreement shall control.

11. Miscellaneous.

11.1 Successors of the Company. The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. In the event of a Change in Control in
which the options granted by the Company to Executive cannot be assumed by the
successor or assign, Company shall give Executive reasonable advance notice of
such Change in Control, and all options granted by the Company to Executive
shall vest and become exercisable prior to such Change in Control, and Company
shall allow Executive a reasonable opportunity to exercise such options prior to
such Change in Control.

11.2 Modification of Agreement. This Agreement may be modified, amended or
superceded only by a written agreement signed by Executive and the Chairman or
an authorized member of the Board of Directors of the Company.

 



--------------------------------------------------------------------------------

11.3 Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of Florida with exclusive venue for any action
being a Court of Competent jurisdiction in Miami-Dade County, Florida.

11.4 No Employment Agreement. This is not a contract of employment or employment
agreement. Executive acknowledges and understands that his employment with the
Company is and shall remain at-will and can be terminated by either party for no
reason or for any reason not otherwise specifically prohibited by law. Nothing
in this Agreement is intended to alter Executive’s at-will employment status or
obligate the Company to continue to employ Executive for any specific period of
time, or in any specific role or geographic location.

11.5 Indemnification. In the event Executive is made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action by the Company against
Executive), by reason of the fact that he was properly performing services for
the Company, then the Company shall indemnify Executive against all expenses
(including attorney’s fees), judgments, fines and amounts paid in settlement, as
actually and reasonably incurred by Executive in connection therewith. In the
event that both Executive and the Company are made a party to the same
third-party action, complaint, suit or proceeding, the Company agrees to engage
competent legal representation, and Executive agrees to use the same
representation, provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Executive,
Executive may engage separate counsel and the Company shall pay all reasonable
attorneys’ fees and reasonable expenses of such separate counsel.

11.6 Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

 

  To the Company:         Fresh Del Monte Produce, Inc.      c/o Del Monte Fresh
Produce Company      241 Sevilla Avenue      Coral Gables, Florida 33134     
Attention: Bruce Jordan, Esquire



--------------------------------------------------------------------------------

  To the Executive:         Hani El-Naffy      1643 Brickell Avenue, Apt. 4102  
   Miami, FL 33129

Notice shall be deemed given and effective on the earlier of three days after
the deposit in the US mail of a writing addressed as above and sent first class
mail, certified, return receipt requested, or when actually received. Either
party may change the address for notice by notifying the other party of such
change.

11.7 Dispute Resolution. Neither party shall institute a proceeding in any court
or administrative agency to resolve a dispute between the parties before that
party has sought to resolve the dispute through direct negotiation with the
other party. If the dispute is not resolved within two weeks after a demand for
direct negotiation, the parties shall attempt to resolve the dispute through
mediation. The parties agree to submit the matter to a neutral mediator (chosen
by both parties) in Miami-Dade County within two weeks of any party’s demand for
mediation. If the mediator is unable to facilitate a settlement of the dispute
within a reasonable period of time, as determined by the mediator, the mediator
shall issue a written statement to the parties to that effect and any unresolved
dispute or controversy arising under or in connection with this Agreement may be
submitted to a court of competent jurisdiction within Miami-Dade County,
Florida. The Company shall bear the costs of the mediator and any other legal
costs incurred, including Executive’s legal fees.

11.8 Severability. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. The paragraph
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of the Agreement or
of any part hereof.

 

EXECUTIVE     FRESH DEL MONTE PRODUCE INC.

/s/ Hani El-Naffy

    By:  

/s/ Mohammad Abu-Ghazaleh

Hani El-Naffy     Name:   Mohammad Abu-Ghazaleh     Title:   Chairman and CEO